 2DECISIONSOF NATIONALLABOR RELATIONS BOARDpany is engaged in interstate commerce, which we assumearquendo,the Petitioner has not submitted any specific commerce data to estab-lish that the Employer's inflow or outflow, direct or indirect, satisfiesthe test for invoking the Board's discretionary standard for the asser-tion of jurisdiction over nonretail enterprises. In these circumstances,the Board is unable to make a meaningful jurisdictional determinationherein.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations here present, the Board is unable to conclude whether ornot it would assert jurisdiction herein with respect to labor disputescognizable under Sections 8, 9, and 10 of the Act.D'Armigene,Inc.andLocal 107, International Ladies' GarmentWorkers' Union,AFL-CIO.CaseNo. 92-CA-9396.July 23,1964DECISION AND ORDEROn April 1, 1964, Trial Examiner Stanley, N. Ohlbaum issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel and the Respondent filed ex-ceptions to the Trial Examiner's Decision and supporting briefs, andthe Charging Party filed a brief in reply to the Respondent's brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and the entire record inthis proceeding, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations with the following exceptions.'The Trial Examiner found, and we agree, that some of the Respond-ent's employees had engaged in an unfair labor practice strike.We1The Respondent has excepted to the credibility findings made by the Trial Examiner.It is the Board's established policy, however,not to overrule a Trial Examiner's resolutionswith respect to credibility unless, as is not the case here, the clear preponderance of all therelevant evidence convinces us that the resolutions were incorrect.Standard Dry WallProducts,Inc.,91 NLRB 544,enfd. 188 F. 2d 362 (C.A. 3).The Respondent's request for oral argument before the Board is hereby denied as therecord, the exceptions,and the briefs adequately present the issues and positions of theparties.148 NLRB No. 2. -Tr-D'ARMIGENE,INC.e3find merit, however, in the General Counsel's exceptions to the TrialExaminer's recommendation that the Respondent be required to offerimmediate reinstatement to the unfair labor practice strikers, as theusual Board remedy is to require reinstatement of unfair labor prac-tice strikers upon their application to return to work.Accordingly,we shall modify the Trial Examiner's Recommended Order to requirethat the Respondent shall, upon application,reinstate the unfair laborpractice strikers to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, dis-missing, if necessary, any person hired by the Respondent after thecommencement of the strike on June 12,1963.If, after such dismissal,there are insufficient positions remaining,those strikers for whom noemployment is immediately available shall be placed on a preferentialhiring list,with priority determined among them by such nondis-criminatory system` as was heretofore applied in the conduct of theRespondent's business or any other nondiscriminatory practice, andthereafter,in accordance with such lists,they shall be offered re-instatement as positions become available and before other persons arehired for such work.In addition,the Respondent shall make theseemployees whole for any loss of earnings which they may suffer byreason of the Respondent's refusal,if, any, to reinstate them in themanner prescribed above, by payment to them of a sum of moneyequal to that which the employees normally would have earned aswages during the period beginning. 5 days after the date on whichsuch employee applies for reemployment or reinstatement and termi-nating on the date of the Respondent's offer of employment.The Trial Examiner found,and we agree,that Jean Crescimannoand Dante Galdi were discriminatorily discharged,and that the strikewhich began after their discharges was an unfair labor practice strike.He also found thatJohnSicignano was an unfair labor practicestriker, and that the parties stipulated to the inclusion of Crescimanno,Galdi, Sicignano,Benjamin Weissman,Lawrence Zuaro, Joseph Costa,and Charles Previte as unfair labor practice strikers.The Respond-ent excepted to the finding that there was such a stipulation.We findmerit in this exception as the stipulation in question merely namedthe employees intended to be covered by an allegation in the complaintthat "certain of the employees of the Respondent ceased work con-certedly,and went out on strike . . . ." There was no stipulation,however, that they were strikers.We do find, however, in agreementwith the Trial Examiner,that Sicignano was an unfair labor practicestriker, and we further find that Crescimanno and Galdi became un-fair labor practice strikers when they rejected the Respondent's offersof reinstatement.As the Trial Examiner did not make any otherspecific findings regarding the status of employees as strikers, and asthe record is unclear as- to the identity of the other unfair labor prac- 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice strikers, we shall leave the determinations as to their identity,and as to when and if some of the strikers may have abandoned thestrike, to the compliance stage of this proceeding.-ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order as modified herein :1.The following paragraph 2(b) shall replace paragraph 2(b) ofthe Recommended Order:(b)Upon application, reinstate the unfair labor practice strik-ers to their former or substantially equivalent positions, without.prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings resulting from a failureto reinstate, all in accordance with the conditions set forth in thesection entitled "The Remedy" of the Trial Examiner's Decisionas modified by the Decision of the Board.2.The following paragraph shall be added as paragraph 2(f) ofthe Recommended Order :(f)Notify the above-described employees if presently servingin the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.3.The following paragraph will replace the second full indentedparagraph in the notice :WE WILL, upon application, reinstate the unfair labor practicestrikers to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerStanley N. Ohlbaum in New York City on December 2, 4, and 5, 1963,1 on a com-plaint dated October 28, as amended at the hearing, issued by General Counsel ofthe National Labor Relations Board through the Regional Director for the SecondRegion, based upon a charge filed June 14 by Local 107, International Ladies' Gar-mentWorkers' Union, AFL-CIO, herein called the Union, and the answer ofD'Armigene, Inc., herein called the Respondent, Employer, or Company.The prin-cipal issues litigated were whether Respondent violated the National Labor RelationsAct, as amended, herein called the Act, through: (1) economic benefits and promisesof further benefits, and threats of economic detriments, to its employees to restrain1Unless otherwise specified,references are to 1963 throughout. D'ARMIGENE, INC.5them from joining and supporting a union; (2) preemployment interrogation toascertain union membership; and (3) discharge of employees for union affiliation.Testimony, exhibits, and briefs have been carefully considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTAt all material times, Respondent has been and is a New York corporation en-gaged in the manufacture, sale, and distribution of women's -uniforms at and fromitsprincipal place of business in Bay Shore, Long Island, New York.During therepresentative year immediately preceding issuance of the complaint, Respondent'soutput and distribution of products exceeded $500,000 in value, involving sales andshipments by it in interstate commerce directly from New York worth over $50,000,and also purchases and shipments to it in interstate commerce directly into New Yorkworth over $50,000.I find that at all material times Respondent has been and is an employer engagedin commerce wtihin the meaning of Section 2(6) and (7) of the Act, and that asser-tion of jurisdiction in this case is proper.II.THE LABOR ORGANIZATION INVOLVEDAt all material times, the Union has been and is a labor organization within themeaning of Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionRespondent has for over 11 years owned and operated a women's uniform factoryin Bay Shore, Long Island, New York, employing up to 93 persons including about3 or 4 cutters. Personnel and organizations figuring prominently in events about tobe detailed are:NameCapacityArmigene Johnson ------------- Respondent's president and principal.Ann DiGiuseppe______________ Respondent's vice president, factory fore-lady, and supervisor of sewingmachineoperators ("operators").Robert Sullivan--------------- Respondent's comptroller.Ann Amabile_________________ Respondent's supervisor of operators.Anthony Bonventre____________ Respondent's supervisor of cutters; sinceAugust, Respondent's production manager.Jean Crescimanno_____________ An operator in Respondent's employ; viceDante Galdi__________________presidentof Union (Local 107).John Sicignano---------------- - Cutters (sometimes called cutters-markers orLarry Zuaro__________________J-markers-cutters) in Respondent's employ.JosephCosta_________________Edward Banyai------ _____----- Officials or business agents of Union (LocalJohn Giralomo (Giro lamo)-----107).Bernard Koozman (Kuzman)___Local 107, ILGWU, AFL-CIO__ A geographically localized area union ofoperators-garment workers, functioning inNassau County, Long Island, New York.Local 10, ILGWU, AFL-CIO___ A nongeographically localizedcraftunion ofgarment cutters, markers, and graders.On the evening of June 5, after work, employees of Respondent were visited attheir homes by representatives of the Union, who solicited their membership intotheUnion.Respondent's president and principal, Armigene Johnson, learned ofthis the next day (June 6) from Respondent's vice president and factory forelady,Ann DiGiuseppe, as well as some of the employees. The following day, Friday,June 7, with the employees assembled in the factory, the machines were turned offand Johnson delivered a half-hour address. In her speech, the first and only one inthe experience of the employee who testified at length concerning it,2 and apparently2 I.e., Jean Crescimanno,a restrained and truthful witness whose testimony was substan-tially uncontroverted and whose account of the speech I credit. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDthe only one of its precise kind ever delivered there, Johnson described her ownhumble antecedents down South, vividly recounted her childhood fear of a bogey-man, and told of an unfortunate marital experience' she had had. She spoke of hav-ing worked in union shops and that "she had known Mr. Dave Dubinsky [head of theUnion's parent body] personally and . . . he had remarked to her that she wouldmake a good organizer and that's when she fled." She reviewed the circumstancesof her start in the business 11 years ago and that her purpose was "to build a beauti-ful place, a lovely place, and a respectable place." She reminded the employeesthat she had provided many advantages, including "high windows, beautiful lunchroom, beautiful bathrooms and a respectable place to work in." She spoke of im-minent improvements in vacation policies, as well as of wage increases that would-be "due shortly" and which she was "going to take . . . into consideration."Andshe spoke of the beauty of the building she had conceived, the sacrifices she hadmade, how she was "trying to raise the standard of living" of her employees. andthe respectability of her operations.When, at length, one of the employees askedJohnson what she was driving at, Johnson replied:I know that some of you girls have been approached and visited by unionagents . . . . I have worked with the unions, I know what it is to work in theunion shops . . . and I've tried working piece rates and that can be very annoy-ing.Iwant you girls to know that if you are unhappy here.that if youdon't like this kind of work, if you don't like what you are doing, that youwould be free to leave.and go to another place where you think you willbe happy working ..I don't want the union, I won't sign with the unionand if it ever comes to that, I'll close the place down.Johnson pointed out, ". . . what I am trying to bring out is that I want you to loveyour work. I want you to love what you are doing here and to be happy here andif you don't like how the place is now or what your work is now, then would youplease leave?You would be free to leave and go where you would be happy." 3Except for denying that she threatened to close the plant down if the Union camein, Johnson did not in any important respect dispute this account of her speech as-described by Crescimanno; nor did Respondent produce any of its numerous em-ployees, or any management-related personnel, to controvert Crescimanno's testi-mony; nor was an alleged transcript of that speech (which apparently was in Re-spondent's possession) produced. In her own testimony, Johnson admitted that when.she called the meeting of employees on June 7, she was aware that the Union hadfor 2 days before that been attempting to organize the employees, having learnedthis on June 6 from DiGiuseppe and some of the employees. To Crescimanno'saccount Johnson added that in her speech she characterized herself, her supervisors,and her employees as'having "always been a happy family working together .. . .We have always been a very happy family.We have worked well together. Thereare many of you standing in this room who have gone home without.with justenough money to' buy groceries.This is the kind of business we have.We have afamily business."And, in clarification of this, Johnson testified that on occasions inthe past, when the Company found it difficult to meet its payroll, some of the em-ployees had gone without pay; that some of the employees had been paid only$10 or $15 per week for their "immediate needs" until business improved; and thatshe had even borrowed money from some of the employees. In response to a ques-tion on cross-examination about whether Respondent practiced the sharing of profitsas well as losses with employees, Johnson testified that the "sharing" of which shehad spoken "was in speaking about the hours that we worked. I said that we werevery badly in need of more operators. I had asked them to work overtime and onSaturday, and we had a big show to put on the road and we had much work to be done,that we had lost money last year and all of us would need to work and this was thesharing part, and until we caught up with our production and could get moreoperators, we could not give them everything." Johnson's testimony also indicatesthat she acquainted her assembled employees with the "disharmony," "unhappiness,"and "fighting, pushing, pulling, screaming and yelling" in union shops; and that, inthe context of the onset of the union campaigning and its pursuit of members amongthe employees, Johnson narrated a grisly tale of her childhood involving her un-s Galdi, another employee present at the speech, corroborated this account in majoraspects.He testified that Johnson said that she had "heard reports that the union hasbeen going around to see some of the workers" and that "if you don't like the place as itis here, nobody is keeping you.Go somewhereelse" ; andthat she gave indications of payraises and improvedvacations in the offing. D'ARMIGENE, INC.7reasoning fear of pursuit by an awesome bogey known as "Raw-headed BloodyBones," the moral of which was to pluck up courage and conquer fear of pursuit bysuch terrible, frightening bogeys.According to her testimony she also told theemployees that there was nothing to fear but fear itself, and that they were free tojoin or not join, and at the same time, mentioning the Union's pending organiza-tional drive, announced an improvement in the employees' vacation schedules, andalso, reminding them that "Some of you expect raises," stated, "I have a list ofemployees who are scheduled for raises."The circumstances leading up to Johnson's June 7 speech are not disputed, nor isthemajor portion of its contents.There exists an issue' of credibility betweenJohnson and Crescimanno on whether Johnson threatened to close the plant down ifthe Union came in.Although resolution of this issue is not crucial to the questionof whether or not violation of Section 8(a) (1) of the Act occurred, since I wouldanswer that question in the affirmative even in the absence of such a threat to closedown, I nevertheless resolve this issue of credibility in favor of Crescimanno. I doso because I was well impressed with Crescimanno's testimonial demeanor, whileI cannot say the same for Johnson because of her serious equivocations, evasions,and contradictions of her own prior signed statements, and also because Respondentfailed to produce other employees or personnel to dispute Crescimanno and alsofailed to produce an alleged transcript of Johnson's speech which ComptrollerSullivan's testimony indicates was in Respondent's possession.It is entirely apparent that Johnson's speech of June 7 occurred because she hadlearned the day before, as she testified, from Vice President and Plant ForeladyAnn DiGiuseppe, as well as from employees, about the union organizational activitywhich had started the night before (June 5). It is equally clear that the purpose ofher speech was to nip in the bud any thoughts of organizational affiliation whichthe employees might beyentertaining: (a) through portrayal of the Union not onlyas unnecessary, but as an unwanted and unwholesome intruder into a "happy family"which would bring disharmony, disorder, disorganization, fighting, and disrespect-ability in its wake; (b) through announcement of economic benefits, promise of fur-ther economic benefits dangled in expectancy, pending the outcome of the uniondrive; and (c) through express invitation to the employees who wished to join theUnion to leave Respondent's employ.This was superimposed, as will appear, upona background of announced intention not to deal with a union and threat to closethe plant down if a union came in. It was supplemented, as will also appear, bydischarge of two union members, including the vice president of the Union.Theunmistakable point to the grisly tale of "Raw-headed Bloody Bones" which formedthe focal dramatic highlight of the speech was to depict the Union as a horribleapparition to be resisted and not given into at any cost by the members of the "happyfamily working together" whose idyllic relationship would be disrupted by such in-trusion into their well-ordered, satisfactory affairs.It is well settled that promises and threats of this nature during organizationalactivities constitute interference with and are in restraint and coercion of employees'legally guaranteed rights of self-organization under the Act. I accordingly find andconclude that by the described conduct of Respondent, involving the announcementof economic benefits and promise or holding out of further economic benefits,4 theinvitation to its employees to quit its employ if they wished to join the Union, anditsannouncement that it would not deal with a union and would close its plant inthe event of unionization, Respondent violated Section 8(a)( I) of the Act, as allegedin paragraphs 8(a) and (b) of the complaint.B. InterrogationRespondent's president, Johnson, testified that as a matter of routine Respondentat times inquired of job applicants whether they were members of the Union.Re-spondent's supervisor of cutters, Bonventre, indicated in his testimony that althoughin his hiring of cutters he "sometimes" asked job applicants if they belonged to a4Respondent urges in its brief that since Johnson's promises of economic benefits in herspeech were not conditioned upon the employees' rejection of the Union, they were not vio-lative of the ActThis contention is unsound.Employers' grants or promises of benefitsduring organizational activities may be violative of Section 8(a) (1) even if unconditional.N.L.R.B. v. Exchange Parts Company,375 U.S. 405. Such actions carry "the suggestionof a fist inside the velvet glove.Employees are not likely to miss the inference that thesource of benefits now conferred is also the source from which future benefits must flowand which may dry up if it is not obliged."Id.at 409. 8DECISIONS OF NATIONALLABOR RELATIONS BOARDunion, it wasnot the "policy"to askthisquestion.5Despite this attempt byBonventre to minimizethe effectof Johnson's admission,the applicableallegationof the complaintrefers in the alternative to company"policy or practice,"so that itmakes little if any difference whetherthis concededactivityon the partof Respondentbe regardedas a "policy"or as a "practice."In its brief,in discussing this allega-tion of thecomplaint,Respondent again emphasizes that Bonventre"denied" sucha "policy," whilein 'no way commenting upon the admitted existenceof the "prac-tice."Respondent'sown testimony establishesthat it was its "policyor practice"to ask applicantsfor employment whether they belonged to a union.Nojustifica-tion or explanationwas advanced for this policyor practice.If, as Respondent in-sists, it had no relationshipto whetheror not ajob applicant was hired, then it isdifficult tounderstandwhy it was pursued.In the context of the background andunfair laborpractices herein,such a policy andpracticeassumes a significance itperhaps mightnot otherwise have and it may beregarded as coercive,since in theabsence ofdisclosed and legitimate reasons therefor it suggests that membership ina labor organizationaffects the eligibilityand prospectsof job applicants for em-ployment, andit isthereforeviolative of Section8(a)(1) of the ActsIt is accordingly found and concludedthat by its policy or practiceof askingapplicants for employmentwhether they belong to aunion, Respondent violatedSection 8(a)(1) of the Act,as alleged in paragraph 8(c) of the complaint?C. Discharge of employees1.Jean CrescimannoJean Crescimannoentered Respondent's employ inMarch as asingle-needle opera-tor.The regular workhours of operators were 8 a.m. to 4:20 p.m.However, atthe startof heremployment Crescimanno explainedto VicePresidentand FactoryIIt is to be observedthat,in view of the extremely small number of cutters(not over3 or 4, of a totalwork forceof as many as 93),he was hardly ina positionto know.Neither DiGiuseppe nor any otherof Respondent's supervisorswho did thebulk of the hir-ing (I e.,of operators)was produced by Respondentto testify.See, e g'Schnell Tool & Die Corporation,and Salem Stamping&Manufacturing Co,Inc.,144 NLRB385;Radiator Specialty Company,143NLRB 350;Schott Metal ProductsCompany,128 NLRB 415,429-430;Liberty Coach Company,Inc,128 N'ZRB 160, 165-166;L B.Woods, L. J Reischman,C. D. Dofllemeyer & G. W. Ewing, d/b/a BreckenridgeGasoline Company,127 NLRB 1462,1463.Blue Flash Express, Inc,109 NLRB 591, citedby Respondent,is inapposite since, unlikeBlue Flash,under Respondent's own testimonythe interrogationwas not isolated,and also unlikeBlue Flashthere is here a series ofunfair laborpractices within a matrix of expressed determinationto keep theUnion outof the plant.Nor, contraryto Respondent's views advanced in its brief,is it essential toestablish that Respondent actuallyrefused employmentto applicants who belonged to aunion, since thecoercive effect ofsuch interrogation is sufficient to violate Section8(a) (1).Cf. NationalWelders Supply Co,Inc, et al,132NLRB 660, 662, 670. Furthermore, evenif it be assumedthat Bonventredid in fact hire union cutters, this may well have beendue to the fact,as indicated by his own experience,that it was apparently difficult to ob-tain nonunioncutters.The same maynot have been true of operators.4Respondent'smotion,upon whichdecision was reservedat the hearing,to dismiss para-graph8(c) of the complaint is accordingly deniedAlthough paragraph8(c) was added tothe complaintby amendment on motionof GeneralCounsel during the hearing,proof of itsallegations may properlyform the basis for findings and conclusions herein, inasmuch asthe evidencein supportthereof came from the testimonyof Respondent itself, legal sur-prise couldnot be claimed,prejudicewas not established,the issuewas fully litigated, Re-spondent did notseek to availitself ofan invitationfor a continuance if desired,and theissue is tendered for decision in its posthearingbrief.Cf N.L R B. v.Puerto Rico RayonMills, Inc,293 F 2d 941,947-948(C.A. 1) ; RockyMountainNatural GasCompany, Inc.,326 F 2d 949, footnote 3 (CA. 10);Plumbers and Steamfitters Union Local100, affiliatedwith the United Association of Journeymen&Apprentices of the Plumbing and Pipe fittingIndustry of the U S. and Canada, AFL-CIO, etc.(Beard Plumbing Company),128 NLRB398, 399-400, enfd. 291 F. 2d 927 (C.A.5) ; N.L.R.B. v. Raymond Pearson, Inc.,243 F. 2d456 (CA.5) ; N L R B. v.SunbeamElectricManufacturingCo , 133 F. 2d856, 858(C.A.7) ; New England Web, Inc,et al,135 NLRB 1019, 1023-1024,reversed on othergrounds 309 F. 2d 696(C.A.1);Fred H.Johnson, trustee under thewill of Clay M.Thomas,deceased,doing business as Atlas Linen and IndustrialSupply,134 NLRB 1230,1231-1232;ClearfieldCheese Company,Inc.,106 NLRB 417, 424,modified on other grounds213 F. 2d 70(CA. 3) ; Federal Rules of Civil Procedure,Rule 15(b). D'ARMIGENE, INC.9Forelady Ann DiGiuseppe, who hired her, that because she had to get her threechildren off to school she could not be in at 8 a.m., so DiGiuseppe authorized andagreed that she could come in later.Thereafter, Crescimanno-as well as otheroperators working under similar "arrangements-regularly and routinely came in towork after 8 a.m. (usually 8:30 to 9), without criticism, warning, or comment atany time. She was, of course, paid only for time actually time-clocked.sNot onlyis there no contention that the quality or quantity of Crescimanno's work was in anyway ever criticized or questioned, but the evidence clearly establishes that her workwas regarded as of unusually high quality (so that she was even assigned to docorrectionalwork on production of other operators), praised by supervisory andmanagerial personnel, and brought about for her a $5 weekly raise about a monthand a half before her discharge.Crescimanno has been vice president (an elective office) of the Union sinceMarch 1962.Although monthly union meetings had been held and Crescimanno'sunion status was known at the plant, according to the testimony of Respondent'spresident, Johnson, ' Crescimanno's affiliation with the Union became known to.Johnson in April or May 1963, at which time Ann DiGiuseppe informed Johnsonabout it.As has already been described, the Union's organizational campaign began on-Wednesday evening, June 5, and Johnson learned of it on June 6 and made herspeech to the assembled employees on Friday afternoon, June 7.On Monday,June 10, Crescimanno was summarily discharged.The undisputed circumstances ofthis discharge were as follows:As Crescimanno was about to punch out at the end of her day's work on Monday,June 10, she was told by her immediate supervisor, Ann Amabile; that the headforelady,Vice President DiGiuseppe, wished to speak to her.When Crescimanno.asked if there was anything wrong with her work, Amabile said, "No, not that Iknow of."Crescimanno went to -see DiGiuseppe, who notified her that althoughthere was nothing wrong with her work she was being discharged for lateness and'absence.When Crescimanno expostulated that this was unfair since others were inthe same category,9 DiGiuseppe said, "Yes, I know.We're going to have to startwith someone, so we'll start with you."When Crescimanno said, "Why me,"DiGiuseppe merely indicated that "It is unfortunate, this is the way it is."Aftergathering up her tools and leaving, Crescimanno at once called these facts to theattention of Edward Banyai, manager of the Union. In company with Dante Gald ,(discharged by Respondent the next day under circumstances about to be detailed)and other employees of Respondent who went out on strike (as described below) intprotest of these discharges, she commenced picketing Respondent's plant on June 12,continuing until around mid-July.'°Neither DiGiuseppe nor Amabile was produced at the hearing, and the facts testi-fied to by Crescimanno as detailed above were in no way disputed by Respondent.Johnson's testimony indicated that she learned of Crescimanno's union affiliation,from Ann DiGiuseppe in April or May; that there were other working mothers inthe plant who by arrangement did not report to work at 8 a.m.; that Crescimanno'was a good worker; that Crescimanno was at no time warned; and that Crescimannowas singled out of all employees for discharge.Although Respondent insists it discharged Crescimanno only because of her late-ness and absences, its evidentiary showing in that regard, particularly when con-sidered in the light of all surrounding circumstances, including the precipitate timingof that discharge, is far short of persuasive.As already indicated, I found Johnsonwanting in testimonial quality, while I had no comparable reservations concerning.Crescimanno; and, neither DiGiuseppe nor Amabile, who figured directly in thedischarge,was produced by Respondent, under whose ready control each was. Inresolving the issues concerning Crescimanno's discharge in her favor and conclud-ing that her discharge was discriminatory, I have also taken into consideration, inaddition to credibility, the fact that she was undisputedly hired by Respondent on a8During her employment with Respondent (terminating June 10) Crescimanno was ab-sent a total of 20 out of 09 workdays because of illnesses of her children, without warning,criticism, or adverse reaction from Respondent.8 Crescimanno's testimony that she was hired on this basis, that she was at no time criti-cized or warned about it, and that other working mothers at the plant were employed onthe same irregular or "later" startingtime basis,indeed that others were coming in laterthan she, was in no way controverted10 Although Crescimanno apparently discontinued picketing around mid-July, others con-tinued thereafter. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDlater starting time,irregular attendance basis, as a working mother,the same asother operators in its employ;that others similarly situated in the plant reported forwork aslate as and even later than she did;thatshe was at no time criticized orwarned about coming in late; that there is no indication that her absence record wasunusual,or that it was criticized or objected to; 11 and that her work performance,both as to quality and quantity,was not only never criticized or questioned,but, onthe contrary,praised and resulted in a raiseshortlybefore she was discharged. Ihave further taken into consideration the fact that she was the union vice presidentand that Respondent admits it learnedof herunion affiliationshortlybefore her dis-charge; the timing of her discharge right after the start of the union organizationalcampaign;the summary nature of the discharge;and the fact that she was singledout of all others in the same category.There arethree striking general characteristics in this evidence.In the firstplace, some of these [discharged]employees had been long-time, responsibleand faithful employees,and others had been commendedfor their work.Allwere discharged summarily,without preliminary warning, admonitionor oppor-tunity to change the act or practice complained of. Such action onthe part ofan employer is not natural.If the employer had really beendisturbed by thecircumstances it assigned as reasonsfor thesedischarges,and had had no othercircumstance in mind, some word of admonition,some cautionthat the offend-ing lapse be not repeated,or some opportunity for correctionof the objection-able practice,would be almost inevitable.The summariness of the dischargesof these employees,admittedly theretofore satisfactory, gives rise to a doubt asto the good faithof the assigned reasons. In the second place, all the dischargestookplace promptly after the union was formed....In thethird place, theevidence is clear that the officials of the company were greatly perturbed at theformation of the unionand were absolutely,opposed toit . . . . Clearly theunionization of the employees was much in the minds of the company's officials.[Prettyman, J., in E.Anthony &Sons,Inc. v. N.L.R.B.,163 F. 2d 22, 26-27,cert. denied332 U.S. 773.]This casethus presents a pattern of discriminatorydischarge whichis not infre-quently encountered in cases of thisnature.Carefulappraisal of all surroundingcircumstances persuades me that the purpose of Crescimanno's discharge,coming asand when it did, was to restrain and coerce other employees from exercising theirlegal rights,in the budding union campaign,to affiliate with the Union or otherwiseto engage in the self-organizational activities guaranteedby the Act.It is accordingly found and concluded thatby itsdischarge of Jean Crescimannoon June 10, RespondentviolatedSection 8(a)(3) of the Act,as alleged in para-graphs 9 and 10 of the complaint.12u Although Crescimanno was absent from work 20 out of a total of 69 workdays duringher term of employment,her testimony is uncontroverted that Respondent in no way ob-jected thereto;nor is there any indication that this was an extraordinary comparativeabsence record in Respondent's plant; nor,considering the nature of the apparently looseworking arrangements and irregular working hours prevalent among the local housewivesemployed at Respondent's factory,is there any reason to suppose this was the real basisor even a significant factor in Respondent's decision to discharge so able a worker asCrescimanno12 In its brief,Respondent argues that Crescimanno's discharge cannot be considered tohave been discriminatory because she would have left Respondent's employ voluntarilywithin a few weeks after the date of her termination in order to take care of her childrenduring their summer vacation from school.This contention is unsound because this wasnot a factor entering into Respondent's discharge of Crescimanno;indeed, it was not evenknown to Respondent at the time.(Even had it been a factor,it is well settled that wherea nondiscriminatory factor and a discriminatory factor both underlie a discharge,the dis-charge is illegal since in part at least it is illegally motivated.Cf.N.L R.B v. FitzgeraldMills Corporation,313 F. 2d 260,269 (C A.2) ;N.L.R B v. Linda Jo Shoe Company,307F. 2d 355,357 (CA.5) ;N L.R B. v.Jamestown Sterling Corp.,211 F.2d 725, 726('C.A5) )Whilenot material to the issue of the legality of Crescimanno's discharge, thequestion of whether Crescimanno would have worked during the summer does, however,relate to the issue of remedy and compliance.It is therefore dealt with below, under thesection of this Decision captioned"The Remedy."The same is true of Respondent's offerof reinstatement,which is discussed under "The strike" and dealt with in "The Remedy,"below. D'ARMIGENE, INC.112.Dante GaldiDante Galdi was hired as a marker-cutter on or about May 22 by Johnson andCutting Department Supervisor Anthony Bonventre.According to Galdi's testi-mony, at his preemployment interviews he disclosed he was a union member andcould not indefinitely continue working in a nonunion shop without a working cardfrom the Union.Although Respondent hired him-Bonventre's testimony indicatedthere was a scarcity of good cutters-Johnson made it a point to say that she had"no intention of having a union" in her factory and that "if [I have] to go out, [Ihave] to go out clean more ways than one." After a few days, Bonventre made itknown to Galdi that he could havea raiseto $125 per week (from the $110 he wasthen receiving) if he remained permanently.Galdi told Bonventre he was willingto remain but could give no assurance how long, since he was awaiting permanentappointment to a Post Office Department job, which might not come through for ayear.Bonventre assured Galdi he "could stay until the Post Office call [s] for [you],"an assurance which Galdi accepted.Approximately 3 weeks later, when anothercutter, Larry Zuaro, was taken on, Bonventre and Galdi confirmed Galdi's remaininginRespondent's employ until the Post Office job came through; and, on this occa-sion (Friday, June 7), Galdi indicated he would be taking the following Monday(June 10) off on personal business and would be back to work the next day, Tuesday,June 11, to which Bonventre assented.However, when Galdi returned to work onTuesday 13 he was met by Bonventre, who called him into the office and toldhim, "You know that the union delegates have been going around to see variouspeople . . .Mrs. Johnson feels that you are a union member and if the unioncomes in and so forth, you will naturally vote with them."Galdi readily acknowl-edged this,since, ashe said, he had been a union member for 20 years.He thenreturned to his work.Later that morning, following a conference among Bonventre,DiGiuseppe, possibly Comptroller Sullivan, and Johnson, Bonventre informed Galdihe was fired.When Galdi asked Johnson, "Why are you pulling a trick like this,"she replied, "Danny, we hate to see you go.You know your work, you're a goodman but we feel that should the union come in, any kind of vote or anything likethat, you would vote the union way."Galdi was thereupon given a blouse to takehome to his wife as a parting gift in connection with his discharge, and he toldJohnson that if the plant became unionized to let him know so that he could returnto work for her.After he left, he reported the circumstances of his discharge to theUnion and thereafter joined in the picketing which ensuedThe foregoing version of the circumstances of his employment and discharge, astestified to by Galdi, was disputed at the hearing in important respects by Respond-ent Supervisor Bonventre, who claimed that it was he who hired Galdi, and that itwas not until after Galdi had started to work that Galdi learned the plant was notunionized, whereupon he indicated he could not risk working there since he was aunion man but at Bonventre's request agreed to remain until a replacement could befound.However, also according to Bonventre's testimony on cross-examination, aday or two after he started to work, Galdi's salary was raised from $100 to $110 perweek when Galdi accepted Bonventre's offer to remain with the Company perma-nently, when Bonventre also told him that he "probably . . . will be able to get youmore money." Notwithstanding this, however, it was Bonventre's contention that hesought and obtained a replacement for Galdi, starting work on Monday, June 10,the second workday after the unionization campaign was discovered.Bonventreattempted to ascribe this action to the supposed imminence of Galdi's departure totake a Post Office job.According to Bonventre's testimony, the replacement forGaldi was Larry Zuaro, a person self-employed in the phonograph record sale busi-ness, with no cutting experience in the line of goods being manufactured at Respond-ent's factory but with some prior experience in cutting other goods. Further accord-ing to Bonventre, when Galdi came in on Tuesday, June 11 (it will be recalled thatGaldi had been off the day before), Bonventre did not discharge him but Galdi in-formed Bonventre that he was "going to leave" because he was in "trouble" withthe Union; whereupon Bonventre told him he could remain for "the rest of the day."Bonventre denied that he, or Johnson in his presence, told Galdi that he would haveto leave because Johnson felt he would vote for the Union.Zuaro, the alleged "replacement" for Galdi, worked only 2 days, June 10 and 11(the day of Galdi's termination), and joined the strikers and picketers on June 12.Johnson denied that Galdi was discharged-for union reasons or for any otherreason-claiming that she saw Galdi in the middle of the day on June 11 with tools13 I.e , his first workday after Johnson's speech of Friday, June 7, and the day afterCrescimanno was discharged. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDin hand and asked whether he was leaving and that Galdi replied that he was becausehe was in trouble with the Union.Respondent Comptroller Sullivan-with no per-sonal knowledge of the circumstances-also testified that Galdi was not dischargedbut quit on June 11.It is apparent from the foregoing that determination of the legality of Galdi's dis-charge under the Act turns primarily upon resolution of credibility. I have alreadycommented upon my impressions of the testimonial quality of Johnson, a highlyinterestedwitness who not only hedged and equivocated but resisted testifying oncertain facts potentially inimical to her interests until confronted with prior signedstatements originating from her. Sullivan testified only on a conclusory element ofthe Galdi matter (namely, his conclusion that Galdi "quit"), a matter as to whichhe had no personal knowledge. The basic choice of credibility with regard to thetrue nature of the Galdi termination therefore lies between Galdi and Bonventre.I have no hesitation in stating that this leaves me with no real problem.While, onthe one hand, I was extremely favorably impressed with Galdi's testimonial be-havior, on the other hand I was more than extremely unfavorably. impressed withthat of Bonventre, who was not only inconsistent and hedged, equivocated, displayed"convenient" forgetfulness, and obvious hostility and rancor, but also admitted pre-varication in his testimony before me at the hearing.When asked why he hadchanged his testimony during the hearing, Bonventre nonchalantly passed it off bybreezily saying, "it just came out," indicating that some of his testimony was a fabri-cation or figment of his imagination created while on the witness stand. In additionto my extremely adverse reactions to Bonventre's testimonial demeanor and my lowestimation of his credibility, I also reject his version of Galdi's hiring, tenure, andfiring for other reasons, preferring instead the version of Galdi as being the moreinherently probable in an industrial relations frame of reference not unfamiliar incases of this type.Thus, for example, I cannot believe (as Bonventre would haveit) that Galdi did not ask or learn that the plant was nonunion until after he wasalready working there.Nor do I believe that if, as Bonventre testified, Galdi agreedto remain in Respondent's employ permanently (this being, according to Bonventre,the reason for the $10 weekly increase to Galdi), a replacement would have beensought for Galdi, who was concededly a highly skilled worker whom Respondentwas anxious to retain in its employ as long as possible-i.e.,until such time as hemight receive a Post Office appointment.Nor can I believe that if, as Bonventreindicated,itwas only at Bonventre's requests(allegedly on several occasions) thatGaldi agreed to continue to work there until a replacement could be found for him,Bonventre would precipitately terminate Galdi immediately that an alleged replace-ment reported, especially a "replacement" who was not really tried and proven in ajob requiring considerable skill and experience, who was hired without even a test ortrial,and who did not come from another cutting job but from unrelated and un-qualifying self-employment in the phonograph record business.Nor can I believethat the timing of Galdi's termination vis-a-vis the budding unionization campaignwas merely coincidental.Nor do I believe Bonventre's testimony that although hehad learned on June 6 that the unionization activity was going on, he did not tellJohnson about it before the employees were assembled for her speech on the after-noon of June 7; nor that Bonventre was under any misapprehension about the factthat Galdi's hoped-for Post Office job might not eventuate for a long time; nor thatBonventre replaced Galdi for this reason; 14 nor that Bonventre would have hireda replacement for Galdi if it did not intend to replace Galdi; nor that Galdi wouldhave returned to work on Tuesday, June 11, if he intended to quit.Nor do I forone moment believe that Galdi voluntarily quit-particularly in the midst of aunionization campaign at the plant.In crediting, as I do, Galdi's version of the circumstances of his employment,tenure, and discharge, as testified to by him and described above, there is no doubtin my mind that either at the inception of or very early during his employment withRespondent Galdi intended to leave Respondent's employ as soon as he obtained amore suitable job, or unless he received a working card from his union or unlessthe plant or his unit (cutters) became unionized, or when his hoped-for Post Officeappointment came through; but there is also no doubt whatsoever in my mind thathe intended to remain there until one of those contingencies came to pass, and that14 If, as Bonventre would have it, he replaced Galdi because the latter was imminentlyabout to step into a Post Office job (which Galdi denied, and which denial I believe ; andas to which Galdi testified, and I believe, Bonventre had assured him he could remain untilthe job became a reality), why then would Galdi have told Johnson in connection with histermination, as Bonventre testified, that "after all this [unionization] Is straightened out,you can give me my job back?" D'ARMIGENE, INC.13,Respondent so agreed.15Nor, in the all-inclusive overview of the particular laborsituation here presented, is there any doubt in my mind that Galdi was discharged inthe way he was and at the time he was, because of his union affiliation, Respondent'sexpressed fear of his vote for unionization, and Respondent's desire to nip theunionization effort in the bud by the coercive effect of Galdi's discharge coupledwith that of Union Vice President Crescimanno 16 the preceding day, upon otheremployees contemplatingunionaffiliation.It is accordingly found and concluded that by its discharge of Dante Galdi onJune 11, Respondent violated Section 8(a) (3) of the Act, as alleged in paragraphs 9and 10 of the complaint.17D. The strikeFollowing the discharge of Crescimanno on June 10 and that of Galdi on June 11,employees of Respondent went out on strike 18 and commenced picketing Respond-ent's premises on June 12.The strike and picketing have continued. In this aspectof the case, the issue presented is whether this was an unfair labor practice strikeor a recognitional strike. I believe and find that the strike was an unfair labor prac-tice strike, induced by Respondent's unfair labor practices as herein found, andtriggered by the discriminatory discharges of Crescimanno and Galdi followingupon the heels of the starting of the self-organizational activities of the employeesa few days before those discharges.John Sicignano, a marker-cutter in Respondent's employ since mid-1962 and amember of Local 10 for over 6 years, testified that he and other employees of Re-spondent went out on strike and picketed in order "to protect ourselves" because ofRespondent's "unfair labor practice" in discharging Crescimanno and Galdi for anti-union reasons; as Sicignano expressed it, "I figured if they could fire one [union-cutter, i.e.,Galdi], who knows when it would be my turn." The pickets carried twosigns-one to the effect that Respondent was discriminating against ILGWU work-ers, the other that Respondent had discriminatorily discharged a Local 10 cutter.Sicignano testified that while he was picketing, he was asked by Ann DiGiuseppe,"Are you afraid of these [Union] people?" and he firmly denied receiving any unionthreats impelling him to strike. I was favorably impressed with Sicignano's de-meanor and I credit his testimony. I believe and find that he went out on strikebecause of and in protest against the discriminatory discharges of Crescimanno andGaldi and the unfair practices as found, and that he was not coerced or otherwiseimproperly influenced to strike through any threat or fear of bodily or other harmto himself or anybody else.Joseph A. Costa, called as a witness by Respondent, testified that he entered Re-spondent's employ as a cutter on June 12, the day the picketing started, worked abouta.week,and quit.His leaving Respondent's employ followed the visit to his homeof two union adherents (one of them Zuaro, the cutter hired by Respondent as the"replacement"for Galdi),who told him about a firing and that he was crossing awas agreed that Galdi would remain permanently that he was given a $10 weekly raise andthe prospect of further increase.And Respondent's reinstatement offer telegram of June 24to Gald! also expressly refers to its beinga "confirm[ationof] ourprioroffer to you ofpermanentemployment"[Emphasis supplied ]1eRespondent makes much of the fact that another cutter, Sicignano,was also a unionmember while in its employ, as negating the possibility that Galdi was fired for unionaffiliationIt proves nothing of the sort. It might,for example,well have been that withthe advent of still another union member(Galdi)Respondent was apprehensive-preciselyas testified to by Galdi as having been expressed by Respondent's president,Johnson-lesta representation election at the plant would result in a union victory, at least among thecutters (who numbered not more than three eligible to vote at the time). It might alsoindicate-as Bonventre conceded-that good cutters are scarce, and perhaps good nonunioncutters even scarcer.Moreover, it is not necessary that an employer discharge all unionadherents before it be in violation of the Act for the discharge of some or even one. "[T]hefact that[petitioner]retained some union employees does not exculpate[it]from thecharge of discrimination as to those discharged "N.L.R.B.v.W.C.Nabor8, d/b/aW. C. NaborsCompany,196 F. 2d 272,276 (C.A. 5),cert.denied 344 U.S. 865.See alsoN.L R.B. v. Link Belt Company,311 U.S 584, 602.19As in the case of Crescimanno,an offer,of, reinstatement was made by Respondent toGaldi some time after his discharge. ,The,effect of this is-discussed in the portions of thisDecision captioned "The, strike ,and "The, Remedy. , ,IS It was stipulated -by,counsel at the hearing that--the striking employees;-In addition toCrescimanno and Galdi, were Sicignano,Zuaro, Costa,Weissman,and Previtte. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDpicket line, and enlisted his cooperation.Although Costa's reaction was, as he putit,"I understood their situation because I also was a union man," he neverthelessindicated his intention of working that day, whereupon they commenced picketinghis home until the police arrived.Apparently Costa soon obtained another job andleftRespondent's employ.He denied that he or his wife or daughter had beenthreatened or had told him they had been threatened, or that he ever told Respond-ent that he or his wife or daughter had been threatened, physically or otherwise, ifhe continued to work for Respondent.As has been indicated, Costa was produced to testify by Respondent. I was favor-ably impressed with Costa as a witness and I fully credit his testimony.Respondent contends that the employees who went out on strike and picketed didso only because "coerced" by the Union, and not because of Respondent's unfairlabor practices including the discharges of Crescimanno and Galdi.Respondentsought to establish this partly through argument (as distinguished from evidence)and partly through the testimony of Cutter Supervisor Bonventre and ComptrollerSullivan, each of whom testified to statements alleged to have been made to them byemployees (including Sicignano and Costa, who firmly denied making such state-ments, and whom I believe).Much if not most of the statements which Bonventreand Sullivan attributed to these employees consisted not merely of immediate hear-say but of hearsay several times removed-such as, alleged repetitions of what Costahad allegedly told Sullivan that Costa had allegedly been told by Costa's wife thatshe had allegedly been told by some unidentified person or persons, or that Costa or.hiswife (or Costa through his wife) had allegedly been told by Costa's daughterthat she had allegedly become "upset because of certain phone calls" of undescribedcontent from an unidentified person or persons; or such as alleged repetitions ofwhat Weissman (another employee) had allegedly told Sullivan that Weissman's wife-had allegedly told Weissman that she (Weissman's wife) had allegedly been told bysome unidentified telephone caller; and similar hearsay, some, to be sure, not quiteso far removed. I admitted such testimony, properly in my opinion,19 not as evi-dence of the truth of the hearsay statements themselves but as bearing upon thestate of mind of the persons 20 to whom allegedly made or repeated.However, itwould seem that when, as herein, the persons to whom such statements were allegedlyrepeated themselves testify and are credited,21asto their own state of mind anddeny that the alleged statements were made to them, this is more convincing evidenceof their own state of mind than the alleged hearsay alone, particularly when warmedover in the testimony of interested witnesses of lesser credibility 22 still further re-moved from the unproduced original alleged sources.Considering the nature of the-alleged hearsay, the fact that none of the persons to whom the alleged statements are-ascribed was produced by Respondent, the fact that the nonproduction of such per-sons was without exception unexplained and unaccounted for by Respondent, thefact that no subpenas were requested by Respondent for the appearance of any of"those persons, and the fact that the alleged conduits of the hearsay (Sicignano an(fCosta, whose credibility, based upon close observation of their testimonial demeanor,I rate high) flatly denied being `threatened or! making the statements attributed to,them by Respondent's managerial and supervisory personnel (whose credibility I ratelower), I place no credence in these alleged repetitions of uncorroborated remotehearsay, and find that upon the evidence presented Respondent has failed to estab-lish that any statement was made by the Union involving or implying any threat to,or coercion upon any employee or member of his family to cause him to strike 2319 Richardson,Evidence,see. 211('8th ed.1955).20 I e , Costaand Weissman.21 I.e.,Costa(produced by Respondent as its witness)and Sieignano.Weissman wasnot produced.22Le; Bonventre and Sullivan.While I certainly do not place Sullivan on the same gen-eral, credibility perch with Bonventre, nevertheless, in this particular aspect of the. caseI am unable to accept Sullivan's testimony in preference to the firm denials of Costa and'`23 Although I have found, based upon the credited testimony of Costa and Sicignano, thatthe alleged hearsay statements were in fact not made to either of them, it is, in any event,at least questionable whether findings and conclusions, required to be supported by "re-liable, probative, and substantial evidence" In this administrative proceeding (Administra-tiveProcedure Act, sees. 7(c) and 10(e) ; cf. IX Wigmore,Evidence,sec 2494, p. 300.[3d ed. 1940] ; ConsolidatedEdisonCo.of NewYork,Inc. v. N.L.R.B ,305 U.S. 197, 229;230;Willapoint Oysters v. Ewing,174 F. 2d 676, 690, 691(C.A. 9);N.L R.B. v.Bell Oil &Gas Co.,98 F. 2d 406,410 (C.A.5) ; N.L.R.B. v. A.S.Abell Cot, 97 F. 2d 951, 958, D'ARMIGENE, INC.15I further find that Respondent's employees did notgo out onstrike and picket be-cause of any such statements or threats but solely because of and in protestagainstRespondent's unfair labor practicesincludingthe discriminatory discharges of Cresci-manno and Galdi, and that the strike which commenced on June 12 was an unfairlabor practice strike,as allegedin paragraphs 11(a) and (b) of the complaint 24Respondent further contends that evenassumingthat its discharge of Crescimannoand Galdi were discriminatory in violation of Section 8(a)(3) of the Act, and thatthe ensuing strike was by reason thereof an unfair labor practice strikein its incep-tion, nevertheless Respondent's liability to the discharged employees was terminatedand that the strike lost its characteras anunfair labor practice strike.This con-tention is predicated upon offers of reinstatement made by Respondent to thoseemployees on June 24 and 25, about 2 weeks following their discharge.There isno doubt that on June 24 and 25 Respondent made offers of reinstatement toCrescimanno and Galdi.Those offers were broad and unconditional, and theyneither included, excluded, nor mentioned backpay.According to the undisputedtestimony of Comptroller Sullivan, he later told Crescimanno on the picket line onJune 24 that Respondent was making her an "unqualified offer of reinstatement" butthat backpay would have to await determination by the Board.Galdi denied thatsuch a statement (reserving the backpay issue for the Board) was thereafter madeto him. Such a statement was not required, since the Board's powers relative tofinding and remedying the alleged unfair labor practices were independent of such apronouncement by Respondent.The Board has held that a discriminatorily dis-charged employee may not refuse an unconditional offer of reinstatement, eventhough unaccompanied by backpay; that such an offer tolls the employer's liabilityfor backpay subsequent to the date of the offer of reinstatement; and that the em-ployer's liability for backpay preceding the offer of reinstatement remains for dis-position through resolution of the unfair labor practice charges before the Board.Reliance Clay Products Company,105 NLRB 135, 137; G.W. Emerson LumberCompany,101NLRB 1046;Differential Steel Car Company,75 NLRB 714, enfd.179 F. 2d 241 (C.A. 6). Requiring the employee to accept an unqualified re-instatement offer without backpay thus mitigates what would otherwise be continu-ing monetary liability on the part of the employer, while preserving the employee'srights and the Board's interest in ultimate adjudication of the underlying substantivequestions involved in the original alleged unfair labor practice.However, althoughRespondent's offers of reinstatement without backpay operated to toll further back-pay accrual, they did not operateto eraseRespondent's unfair labor practices whichhad resulted in charges pending before the Board,in protest againstwhich and forthe complete remedying of which other employees had gone out on an unfair labor(C A. 4) ), may berested upon hearsay alone, to say nothing of such uncorroborated remotehearsay as herein.See Davis,Administrative Law Treatise,sees. 14.10-14.12(1958) ;Consolidated Edison Co. of New York, Inc. v. N.L.R.B., supra,at 230 ("Mere uncorrobo-rated hearsay or rumor does not constitute substantial evidence") ;Willapoxnt Oysters v.Ewing, supra,at 691; Act, sec 10(b) : "Any such proceeding shall, so far as practicable,be conducted in accordance with the rules of evidence applicable in the district courts ofthe United States under the rules of civil procedure for the district courts of the UnitedStates, adopted by the Supreme Court of the United States pursuant to the Act of June 19,1934 . ...;N L.R.B. v Haddock-Engineers, . Limited,etc, 215 F. 2d 734, 736-737(C.A. 9);N.L.R.B v. Amalgamated Meat Cutters and Butcher Workmen of North America,Local 127 (Armour Creameries),202,P. 2d 671, 673 (CA. 9).24Norlee Togs, Inc.,129 NLRB 14, relied upon by Respondent,is inapposite.That casedealt with a charge that an employer refused to bargain as required by Section 8(a) (5) ofthe Act under circumstances justifying good-faith doubt on the employer's part as towhether the union represented a majority of its employees.Herein, no refusal to bargainunder Section 8(a)(5) is charged,but,* rather,discriminatory discharges in violation ofSection 8(a) (3).IfNorlee TogsIs relied upon to support the proposition that the merefact that an employee strikes and pickets( doesnot perse establish that his action is basedupon an unfair labor practice of the employer(rather than,for example, compulsion on theemployee from some other source),such a proposition is a truism.Herein, however, thereisno substantial credible evidence-as distinguished from mere argument,supposition,surmise, conjecture,and at best uncorroborated remote hearsay-of any coercion or com-pulsion on the employees to strike and picket.On the contrary,the substantial credibleevidence establishes that the employees struck in protest against the discriminatory dis-charge of two fellow employees and other unfair employer practices designed to thwarttheir exercise of self-organizational rights secured to them by the Act. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice strike, as they had the right to do. In view of Respondent's unfair laborpractices, consisting of the discriminatory discharges of the two union members 25and the plexus of immediately preceding and contemporaneously developing eventsof which they formed an inseparable part, and the continued withholding of back-pay due to them, the character of the resulting strike was not converted from itsoriginal character of an unfair labor practice strike, in the absence of Respondent'scomplete cessation and full remedying of those unfair labor practices-an objectivefor the attainment of which the unfair labor practice strikers had the right to con-tinueto strike, as they did.I am unable to accept Respondent's theory that the employees struck as part of anintricate scheme by the Union to organize the plant under the protective umbrella ofa fictional, rigged unfair labor practice situation 26As already found, the recorddoes not support this contention.The employees went out on strike in protestagainst the discharges of their fellow employees who were union members. It istrue that organizational activities continued after the discharges-but this does notestablish that those activities were the cause of the strike.Even if the strike was inpartmotivated by organizational considerations,itwould still be an unfair laborpractice strike: "The strike, which in fact did take place, was . . . an unfair laborpractice strike, even though other reasons were also present,since one of the reasonsfor it was to protest an unfair labor practice[citing cases]."N L R.B.v.WestCoast Casket Company, Inc.,205 F. 2d 902, 907 (C.A. 9). See alsoN L.R.B. v.FitzgeraldMills Corporation,313 F. 2d 260, 269 (C.A. 2), and cases cited. Theemployees and the Union were under no obligation to discontinue their organiza-tional efforts and activities just because discharges had taken place; nor did the factthat the employees and the Union continued their organizational activities afterthose discharges convert the unfair labor practice strike to an organizational orrecognitional strike.27IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certain affirmative action designed2Cf.BernhardtBroa.Tugboat Service, Inc. v N.L.R B.,328 F 2d 757 (C A. 7). "Evenif the employees did hear of his [Chappell's] reinstatement there was no offer of backpayor posting of notices respecting Chappell to reassure them that reprisals were not to befeared.x As evidence to support this theory, Comptroller Sullivan, basically a credible witness(even though during his testimony he required repeated prodding with written notes handedto him by Respondent's counsel to refresh his flagging recollection),testified at length con-cerning conversations and conferences with Union Business Agent Koozman while the strikewas in progress,involving what turned out to be abortive attempts at conciliationRe-spondent contends that these establish that the true and only reason for the strike was toorganize the plant,and not in protest of the unfair practices.I do not agree.The factthat the Union was willing or even desirous to enter into negotiations with Respondentdoes not negate the fact that the strike which was already in progress was an unfair laborpractice strike and that the employees on strike had left work because of Respondent's un-fair practices as herein detailed and found If, indeed,there were any doubt on this score,itwould be dispelled by Sullivan'sown testimony that the primary demand of UnionPresident or Manager Banyai was that Respondent "reinstate the workers you fired withfull back pay," specifically referring to a female employee and specifically indicating thatthe cutters were on strike because of Galdi's dischargew Before leaving this point,itmay be appropriate to dispose of a possibly related matterwhich arose at the hearing and upon which decision was reservedThis concerned a stipu-lation proposed to opposing counsel by Respondent's counsel,setting forth certain alleged"settlement"offers between Respondent and the Union,General Counsel not being a partythereto.While taking no issue with the accuracy of the offers of settlement as describedby Respondent's counsel and by him proposed to be stipulated with other counsel herein,General Counsel and counsel for the Charging Party declined to enter into the stipulationand objected to admission into the record of the subject thereof as incompetent and im-material.Treating the proposed stipulation either as a demand for a concession or as anoffer of proof,I now sustain the objections and reject the offer of proof, since the subjectmatter involved was clearly,incompetent with relation to, the issues herein, and becausesuch offers of settlement are inadmissible for the purpose intended,and for the furtherreason that the particular offer even if admitted would have established nothing materialto or of assistance in,resolution of theIssues herein.Cf.Lexington Telephone Company,et at,39 NLRB 1130, 1132;footnote 44; IV Wigmore,Evidence, secs. 1061-1002 (3d ed.1940).See alsoN.L.R.B. v. Fitzgerald Mills Corporation,313 F. 2d 260, 269(C.A. 2). D'ARMIGENE, INC.,17to effectuate the policies of the Act.Having found that Respondent discriminatorilydischarged two employees, I 'shall recommend that it take remedial measures appro-priate to the case of each. Because of special circumstances, I shall not recommendreinstatement in either case. -each received and refused to accept an unconditional offer of reinstatement made byRespondent on June 24 and 25. As has also been pointed' out, these refusals toaccept reinstatement were improperly predicated by the discharged employees upon'Respondent's refusal to comply with the employees' demands for-backpay paymentsas a precondition to returning to Respondent's employ.Having offered the dis-charged employees reinstatement, Respondent was and is under no obligation to re-new those offers once declined.The employees are therefore neither entitled to-reinstatement nor to backpay after their refusal of the offers of reinstatement onJune 24 and 25 28 They are, however, entitled to backpay from the dates of theirwrongful discharges to the dates of the reinstatement offers.Accordingly, I shallrecommend that these discriminatorily discharged employees be made whole for anyloss of earnings suffered as a result of their unlawful discharges, by payment to eachof a sum of money equal to that which each respectively would normally have earnedas wages from the date of their respective discharges until the respective dates ofRespondent's offers of reinstatement, less net earnings if any during that period, to-gether with interest on the resulting amount; backpay and interest to be computedin the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716. In thecaseof Crescimanno, ifthe last date she would have worked prior to the commencement of her children's1963 summer vacation from school would have been prior to the date of Respond-ent's reinstatement offer, then I recommend that such prior date be the terminal datefor her backpay; 29 and in any event, in the calculation of backpay in her case, appro-priate allowance shall be made by ratio formula or otherwise, for work absencesduring the backpay period, based upon her attendance record during the term of heremployment by Respondent. In the case of each of these employees, I shall recom-29Reliance Clay Products Company; G.W. Emerson Lumber Company;Differential SteelCar Company; supra.Even in the absence of their refusals to accept the reinstatementoffers, additional special considerations in the case of each of the dischargees would mili-tate against their reinstatement, and I would therefore in any event have recommendedagainst reinstatement of either. In the case of Crescimanno, in view of her testimony thatshe remained home from work during the entire sumnier of 1962 and intended to do like-wise in 1963 while her three children were home on vacation from school, unless she suc-ceeded in obtaining the services of a satisfactory babysitter or sitters or other suitablehelp to take care of them, I would in any event have regarded the possibility that shewould have worked during the summer of 1963 as entirely too conjectural to justify a back-pay award for that period.However, inasmuch as Respondent had no knowledge of herintention not to work during the summer of 1963, she would still, in my opinion-had shenot declined the offer of reinstatement-have been entitled to backpay from the date of herdischarge until the date when her children would have started to remain at home on their1963 summer vacation, less the usual deducted items.And-even had she not declinedthe offer of reinstatement-I would still not have recommended her reinstatement. At thetime she was hired by Respondent, she did not disclose, nor did she thereafter disclose,nor was there ever any understanding with her that she would not work during the sum-mer, nor that she could return in the fall after a full summer's leave of absence followingonly a few months of employment prior to the summer. The question of whether, underthese circumstances,she would have returned to or have been rehired by Respondent in thefall if she had not been fired in the spring,and if so when, is likewise so highly speculativeand conjectural as not, in my opinion, in any event to have justified a reinstatement recom-mendation(It will be observed that under the terms of the Recommended Order herein,Crescimanno may, like Galdi and others, at any time apply for employment with Respond-ent, without being subject to illegal discriminatory practices )In the case of Galdi, I would likewise in any event-even had he not declined the offerof reinstatement-have recommended against reinstatement in view of a letter which hewrote on October 1 to counsel for the General Counsel, stating that he did not desire toreturn to Respondent's employ. (The objections of General Counsel and counsel for theCharging Party to the receipt in evidence of this letter, ruling upon which was reserved atthe hearing,are hereby overruled.)For the same reason, if he had not declined reinstate-ment, I would have limited his backpay to the date of that letter,subject to the usualdeductiblecontingencies.See footnote 28,supra.760-577-65-vol. 148-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARDmend that Respondent be required to make available necessary records for computa-tion of backpay due.Since the strike of employees which commenced and has continued since June 12was and is an unfair labor practice strike occasioned by and in protest against Re-spondent's unfair labor practices,I shall recommend that each and every employeewho engaged therein shall be offered immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or other rightsand privileges,if necessary,by discharging other employeeswho mayhave replacedhim.In view of the fact that the unfair labor practices committed are of a characterstriking at the roots of employee rights safeguardedby the Act, Ishall also recom-mend that Respondent cease and desist from infringing in any manner upon therights guaranteed in Section7 of the Act.I shall further recommend that Respondent be required to post an appropriatenotice.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By the conduct set forth in section III which has been found to constitute un-fair labor practices, Respondent has interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed to them by Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a)( 1 ) of the Act.4.By discriminatorily discharging and failing and refusing to reinstate Jean Cresci-manno and Dante Galdi, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.6.The strike of Respondent's employees commencing June 12, 1963, occurredand continued in sole consequence of Respondent's said unfair labor practices, andtherefore was and is an unfair labor practice strike, and Respondent's employeeswho engaged therein were and are unfair labor practice strikers 30RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent, D'Armigene,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging employees from joining or maintaining membership in, or giv-ing assistance or support to, Local 107 or Local 10, International Ladies' GarmentWorkers' Union, AFL-CIO, or any other labor organization, by granting, promising,or offering said employees wage increases,improvements in vacation plans, or otherbenefits or improvements in working conditions or terms of employment to refrainfrom such membership,assistance,or support.(b)Threatening employees with loss of employment,going out of business, notdealing with their collective-bargaining representative, or other reprisals if they joinor remain members of or assist or support said Local 107 or Local 10 or any otherlabor organization.(c) Interrogating any applicants for employment on the subject of whether theybelong to or are sympathetic to the aims of or intend to join any labor organization.(d)Discharging or refusing or failing to reinstate with full backpay any employeesby reason of their membership in or assistance or support to said Local 107 orLocal 10 or any other labor organization, or discriminating in any other manner inregard to their hire and tenure of employment, except to the extent permitted bythe proviso in Section 8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.S° In view of findings and conclusions herein, Respondent'smotions to dismiss the com-plaint,made at the conclusion of the entire case and upon which decision was reserved,are hereby in all respects denied.As to Respondent's contention that the Regional Directorat one time declined to issue a complaint-an action which was overruled or reversed bythe General (Counsel upon appeal of the Union ; cf.N.L.R.B. v. Pant Milling Company,360 U.S. 301. D'ARMIGENE, INC.19(e) In any othermannerinterfering with,restraining,or coercing employees in theexercise of their right toself-organization,to form,join,maintain membership in,assist,or support said Local 107, Local 10, or any other labororganization,to bar-gaincollectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities, except to the extentthat such right may be affected by agreement requiring membership in a labor organi-zation as a condition of employment, as authorized by Section 8 (a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Make Jean Crescimanno and Dante Galdi whole for any loss of pay they mayhave suffered as a result of the discriminationagainst them, in the manner set forthin "The Remedy" section of this Decision.(b)Offer to all employees who went out on strike on or after June 12, 1963, im-mediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, and in accordancewith the other conditions set forth in "The Remedy" section of this Decision.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under the terms of this Decision and Recommended Order.(d) Post at its plant in Bay Shore, Long Island, New York, copies of the attachednotice marked "Appendix." 31Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by Respondent's author-ized representative, be posted by Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing the plant lunchroom and all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20 days from receipt of thisDecision and Recommended Order, what steps have been taken to comply therewith 32"In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."12 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the Nationl Labor Re-lations Board, and in order to effectuate the policies of the Labor Management Rela-tions Act, as amended, we hereby notify you that:-WE WILL take immediate steps to pay Jean Crescimanno and Dante Galdi allpay which they lost because we discharged them on June 10 and 11, 1963, plusinterest.WE WILL offer all employees who went out on strike on or after June 12, 1963,following our discharge of Jean Crescimanno and Dante Galdi, immediate andfull reinstatement to their jobs or to substantially equivalent jobs, without preju-dice to their seniority or other rights and privileges. ,WE WILL NOT discharge or otherwise discriminate against any employee forjoining or remaining a member of, or assisting or supporting, Local 107 orLocal 10, International Ladies' Garment Workers' Union, AFL-CIO, or anyother union.WE WILL NOT make or carry out any threat or reprisal, nor will we promiseany benefit, to discourage any employee from joining or remaining a member of,or assisting or supporting, said Local 107 or Local 10 or any other union. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten to close down or not to deal with a union if our fac-tory becomes unionized.WE WILL NOT question applicants for employment on whether they belong toa union,or on whether they intend to join or are in sympathy with a union.WE WILL NOT in any other manner interfere with,restrain,or coerce any em-ployees in the exercise of their right to self-organization,to form labor organi-zations,to join or assist Local 107 or Local 10,International Ladies' GarmentWorkers' Union,AFL-CIO,or any other labor organization,to bargain col-lectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidand protection,or to refrain from any or all such activities,except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Disclosure Actof 1959.All employees are free to become,remain,or to refrain from becoming or remain-ing,members of any labor organization.D'ARMIGENE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, FifthFloor,Squibb Building, 745 Fifth Avenue,New York, New York,Telephone No.751-5500,if they have any question concerning this notice or compliance with itsprovisions.U.S. Tool & CutterCo. andMechanics Educational Society ofAmerica, AFL-CIO.Case No.7-CA-4550.July 27, 1964DECISION AND ORDEROn April 6, 1964, Trial Examiner William F. Scharnikow issuedhis Decision in the above-entitled proceeding, granting the motion ofthe General Counsel to cancel the hearing scheduled herein and forjudgment on the pleadings,' finding that the Respondent had engagedin and was engaging in certain unfair labor practices within the mean-ing of the Act, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].1 At one point in ,his Decision,the Trial Examiner inadvertently referred to this motionas the Respondent's motion.148 NLRB No. 4.